In an action by plaintiff wife to recover damages for personal injuries sustained when she fell in a bus and by her husband to recover for medical expenses and loss of services, defendants City of Now York and Arthur H. Coie appeal from a judgment in favor of plaintiffs entered on verdicts in the sums of $10,000 and $2,000, respectively. Judgment reversed on the facts and a new trial granted, with costs to appellants to abide the event, unless within ten days after the entry of the order hereon respondents stipulate to reduce the amounts of their verdicts to $7,000 and $1,500, respectively, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion, the verdicts were excessive. Present — Nolan, P. J., Carswell, Adel, Sneed and MacCrate, JJ.